DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Request for Continued Examination, Amendments, and Applicant’s Arguments/Remarks filed on 10/08/2021 and Examiner-Initiated Interview held on 10/29/2021.
Claims 1, 8, and 15 have been amended and claims 3, 10, and 17 have been canceled according to Amendments filed on 10/08/2021. Claims 1, 8, and 15 have been additionally amended according Examiner’s amendment agreed upon during Examiner-Initiated interview held on 10/29/2021. 
Claims 1, 4-8, 11-15, and 18-20 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Bret Buckler on 29 October 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 8, and 15 are amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Bret Buckler on 10/29/2021. The Examiner's amendment includes amending the independent claims to address the newly found reference; U.S. Patent 6,138,911 to Fredregill found upon updated search.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 1 as follows:
1. (Currently Amended by Examiner’s Amendment) A system for auxiliary resource deployment and conversion, the system comprising:
a memory device with computer-readable program code stored thereon;
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network;
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
identify auxiliary resource sources associated with a user;
monitor and compile auxiliary resource accumulation over time and for a current technology activity from the auxiliary resource source and store the auxiliary resource accumulation in a merchant specific database;
identify a user interacting with a merchant to perform a technology activity, where the identification of the user interacting with the merchant is a communication from a point of transaction device associated with the merchant;
interconnect the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant;
transmit a prompt to a user device, wherein the prompt includes a request to place the user device on an area of the point of transaction device to authorize that the user is wishing to transact with the merchant; 
in response to the user device being placed on the area of the point of transaction device, allow user authorization and acceptance of application of the unrestricted resources in real-time via communication with a user device and the point of transaction device; 
identify products of the technology activity based on the communication with the point of transaction device associated with the merchant;
trigger extraction of the auxiliary resources for the user applicable to the merchant and applicable to the products of the technology activity;
		convert the auxiliary resource into merchant specific unrestricted resources;
	present via point of transaction device associated with the merchant the merchant specific unrestricted resources available to the user in real-time to apply to the technology activity;
apply, upon user authorization, the unrestricted resources in real-time to the technology activity between the merchant and the user, wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from [[a]]the current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity; and
provide, upon user authorization, a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange.

Please amend claim 8 as follows:
8. (Currently Amended by Examiner’s Amendment) A computer program product for auxiliary resource deployment and conversion, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
an executable portion configured for identifying auxiliary resource sources associated with a user;
an executable portion configured for monitoring and compiling auxiliary resource accumulation over time and for a current technology activity from the auxiliary resource source and storing the auxiliary resource accumulation in a merchant specific database;
an executable portion configured for identifying a user interacting with a merchant to perform a technology activity, where the identification of the user interacting with the merchant is a communication from a point of transaction device associated with the merchant;
an executable portion configured for interconnecting the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant;
an executable portion configured for transmitting a prompt to a user device, wherein the prompt includes a request to place the user device on an area of the point of transaction device to authorize that the user is wishing to transact with the merchant; 
an executable portion configured for, in response to the user device being placed on the area of the point of transaction device, allowing user authorization and acceptance of application of the unrestricted resources in real-time via communication with a user device and the point of transaction device; 
an executable portion configured for identifying products of the technology activity based on the communication with the point of transaction device associated with the merchant;
an executable portion configured for triggering extraction of the auxiliary resources for the user applicable to the merchant and applicable to the products of the technology activity;
an executable portion configured for converting the auxiliary resource into merchant specific unrestricted resources;
an executable portion configured for presenting via point of transaction device associated with the merchant the merchant specific unrestricted resources available to the user in real-time to apply to the technology activity;
an executable portion configured for applying, upon user authorization, the unrestricted resources in real-time to the technology activity between the merchant and the user, wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from [[a]]the current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity; and
an executable portion configured for providing, upon user authorization, a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange.

Please amend claim 15 as follows:
15. (Currently Amended by Examiner’s Amendment) A computer-implemented method for auxiliary resource deployment and conversion, the method comprising:
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: 
identifying auxiliary resource sources associated with a user;
monitoring and compiling auxiliary resource accumulation over time and for a current technology activity from the auxiliary resource source and store the auxiliary resource accumulation in a merchant specific database;
identifying a user interacting with a merchant to perform a technology activity, where the identification of the user interacting with the merchant is a communication from a point of transaction device associated with the merchant;
interconnecting the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant;
transmitting a prompt to a user device, wherein the prompt includes a request to place the user device on an area of the point of transaction device to authorize that the user is wishing to transact with the merchant; 
in response to the user device being placed on the area of the point of transaction device, allowing user authorization and acceptance of application of the unrestricted resources in real-time via communication with a user device and the point of transaction device; 
identifying products of the technology activity based on the communication with the point of transaction device associated with the merchant;
triggering extraction of the auxiliary resources for the user applicable to the merchant and applicable to the products of the technology activity;
converting the auxiliary resource into merchant specific unrestricted resources; 
presenting via point of transaction device associated with the merchant the merchant specific unrestricted resources available to the user in real-time to apply to the technology activity;
applying, upon user authorization, the unrestricted resources in real-time to the technology activity between the merchant and the user, wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from [[a]]the current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity; and
providing, upon user authorization, a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange.



Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-8, 10-15, and 17-20 were rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication 2012/0123841 to Taveau in view of U.S. Publication 2013/0218684 to Roberts and in further view of U.S. Patent 7,716,082 to Blalock in a Final Rejection filed on 07/14/2021. The claims are allowable over 35 U.S.C. § 103 rejection:
The Applicant has provided the following arguments in an Applicant Arguments/Remarks filed on 10/08/2021. According to the Applicant’s arguments; the Applicant asserts “Taveau, Roberts, and Blalock do not teach or suggest the above-presented features of independent claims 1, 8, and 15. Taveau teaches generally of a smart wallet that provides a best total value suggestion for items specified by a user. (See Taveau, Abstract). Roberts teaches generally of a smart wallet that provides a best total value suggestion for items specified by a user. (See Roberts, Abstract). Blalock teaches generally of a payment mat that wirelessly communicates with a payment device for payment of items, such as goods and/or services, in a retail environment. (See Blalock, Abstract)…Specifically, Taveau, Roberts, and Blalock do not teach or suggest the following recitation of the independent claims: applying, upon user authorization, the unrestricted resources in real-time to the technology activity between the merchant and the user, wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from a current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity.”… With regard to this recitation, previously included in dependent claims 3, 10, and 17, Applicant respectfully believes that the teachings of the Taveau, Roberts, and Blalock references are deficient. The cited portion of Taveau states that “the ‘best’ total value is one that uses all incentives about to expire, such as within one week of the purchase” and furthermore that “[i]n another example, the ‘best’ total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item.” (Taveau, Paragraph [0051]). In the same paragraph, Taveau also states that “‘best’ total value may be a combination of all incentives that are only applicable to the big screen TV purchase, with the assumption that these incentives will not be needed once the TV is purchased.” Id…As such, Taveau teaches that a “best” total value is directed to the use of incentives that either (1) are about to expire or (2) will not be needed post-purchase. This differs from the concept of applying additional incentives, or auxiliary resources, which are compiled from the current technology activity, or current purchase, toward that current technology activity. Applicant respectfully believes that the cited portions of Taveau, directed to the use of incentives that are about to expire, actually implies that the incentives were not compiled from the current purchase, but rather a previous purchase some time in the past. In light of this distinction, Taveau appears deficient on the concept of applying additional auxiliary resources compiled from a current technology activity to the current technology activity. Roberts, and Blalock do not appear to cure this deficiency of Taveau.”
The Examiner conducted a search and found U.S. Patent 6,138,911 to Fredregill to be pertinent to the claim amendments reciting “wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from a current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity.” An Examiner-initiated interview was held on 10/08/2021 in order to discuss U.S. Patent 6,138,911 to Fredregill with respect to the claims and proposed amendments in order to overcome the art rejection.
Furthermore, Examiner has entered Amendments, discussed during an Examiner’s initiated interview conducted on 10/29/2021. According to the Examiner’s Amendment entered above, the independent claims recite “monitoring and compiling auxiliary resource accumulation over time and for a current technology activity from the auxiliary resource source and store the auxiliary resource accumulation in a merchant specific database; transmitting a prompt to a user device, wherein the prompt includes a request to place the user device on an area of the point of transaction device to authorize that the user is wishing to transact with the merchant; in response to the user device being placed on the area of the point of transaction device, allowing user authorization and acceptance of application of the unrestricted resources in real-time via communication with a user device and the point of transaction device; applying, upon user authorization, the unrestricted resources in real-time to the technology activity between the merchant and the user, wherein applying the unrestricted resources in real-time further comprises applying additional auxiliary resources compiled from [[a]]the current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity; and providing, upon user authorization, a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange.” The novel feature within the invention is that the monitoring and compiling of the auxiliary resources for a current activity is done in real-time, wherein the auxiliary resources are applied to a transaction. The claims also recite that the user is able to apply the unrestricted resources to a transaction or provide them to another user via a trade network only upon user authorization, wherein user authorization is conducted by presenting to the consumer a prompt to place the consumer device in an area of the point of transaction device in order to authorize the user. The combination of the references; Taveau, Roberts, Blalock, and Fredregill do not explicitly disclose the limitations of the invention. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 8, and 15 render the claims allowable over the art. Thus, claims 1, 4-8, 11-15, and 18-20 are believed to be in condition for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).




/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 6, 2021